Citation Nr: 0834849	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-38 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on active duty from May 1987 to January 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina which denied entitlement to 
service connection for hearing loss and for tinnitus.

The veteran testified during a hearing before a Decision 
Review Officer (DRO) at the RO in February 2005; a transcript 
of that hearing is of record.

In a November 2007 decision, the Board denied the veteran's 
claims for entitlement to service connection for right ear 
hearing loss and entitlement to a rating in excess of 10 
percent for torn medial meniscus of the left knee, status 
post arthroscopic partial meniscectomy.  The claims for 
entitlement to service connection for left ear hearing loss 
and tinnitus were remanded for additional development.

Thereafter, the Appeals Management Center (AMC) continued the 
denials of service connection for the veteran's claimed left 
ear hearing loss and tinnitus disabilities (as reflected in 
the March 2008 supplemental statement of the case (SSOC)), 
and returned the case to the Board for further appellate 
consideration.

As a final preliminary matter, the veteran appealed the 
November 2007 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2008, a Joint 
Motion to Terminate the Appeal was filed and the parties 
entered into a Stipulated Agreement concerning the assignment 
of an additional 10 percent rating for left knee instability.  
An August 2008 Order of the Court terminated the appeal.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran currently has left ear hearing loss to an 
extent recognized as a disability for VA purposes.

3.  Left ear hearing loss is not shown to be related to 
events incurred during active service, including claimed in-
service noise exposure.

4.  Tinnitus is not shown to be related to events incurred 
during active service, including claimed in-service noise 
exposure.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred or aggravated in 
service, nor may service incurrence of a sensorineural left 
ear hearing loss be presumed.  38 U.S.C.A. §§ 1110, 1112, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for service connection for 
left ear hearing loss and tinnitus were received in January 
2004.  Thereafter, he was notified of the provisions of the 
VCAA by the RO and AMC in correspondence dated in March 2004 
and December 2007.  These letters notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
SSOC was issued in March 2008.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in December 
2007.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, post-service VA treatment 
records, and private treatment records pertaining to his 
claimed hearing loss and tinnitus disabilities have been 
obtained and associated with his claims file.  He has also 
been provided with contemporaneous VA medical examinations 
that address the current state and etiology of his claimed 
hearing loss and tinnitus disabilities.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2007).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the veteran is 
not obliged to show that his hearing loss or tinnitus was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Factual Background

Service personnel records indicate that the veteran's 
military occupational specialty (MOS) was BM (Boatswain's 
Mate).  Service treatment records do not reflect any 
complaints, findings, or diagnosis of left ear hearing loss 
or tinnitus.

On several occasions during service, the veteran was afforded 
audiometric evaluations of his hearing.  The results are as 
follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
Pre-
enlistment
March 1987
RIGHT
0
0
0
0
0

LEFT
0
0
5
10
15
Enlistment
May 1987
RIGHT
5
0
-5
0
5

LEFT
10
5
0
5
10
February 
1988
RIGHT
5
0
-5
0
5

LEFT
10
5
0
5
10
August 17, 
1989
RIGHT
15
5
0
5
10

LEFT
10
15
10
15
25
August 18, 
1989
RIGHT
10
10
0
0
10

LEFT
15
15
10
15
15

In May 1988, in association with the hearing conservation 
program, the veteran received a set of ear plugs for hearing 
conservation.  The veteran reported that he had not 
experienced any defective hearing in a May 1989 
questionnaire.  

On August 17, 1989, following examination, the veteran was 
advised that he had a threshold shift in his hearing compared 
to previous assessments.  He was advised to have 15 hours of 
noise free time prior to retesting.  Following retest on 
August 18, 1989, the examiner concluded there was no 
significant threshold shift between results in 1987 and those 
in 1989.  The veteran was counseled and returned to duty, and 
recommended to retest in 12 months.  He was assigned to the 
U.S.S. Stark at that time.  The veteran was separated from 
service based on medical board proceedings, and there are no 
other treatment or examination records related to his hearing 
in service.  

A post-service July 1990 VA examination report included a 
finding of normal hearing.  The Board notes that this 
examination was approximately one year from the date of the 
August 1989 audiogram in service.  

On VA audiology evaluation in July 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG
LEFT
15
15
10
30
45
25

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.

The examiner noted that neither the claims folder nor the 
medical records were available for review.  It was noted that 
the veteran reported noise exposure in service with small 
arms fire and on board ship as he worked with a needle gun 
and grinding.  He reported that since service he had worked 
for the postal service.  The veteran complained of constant 
tinnitus in the left ear that started one year earlier.  The 
examiner opined that it was hard to determine the etiology of 
the veteran's tinnitus, noting that the tinnitus was late 
onset and less likely than not due to military service.  The 
further examiner indicated that the veteran had hearing 
essentially within normal limits, but diagnosed high 
frequency sensorineural hearing loss in the left ear.  The 
veteran reported that this was documented at the time he left 
service.  As no documentation to that effect was present for 
the examiner to review, she noted that no further 
recommendations could be given.  



On VA audiology evaluation in February 2008, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG
LEFT
15
15
20
40
55
32.5

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The examiner diagnosed bilateral 
mild to moderately severe sensorineural hearing loss. 

A detailed history of military, occupational, and recreation 
noise exposure was included in the February 2008 VA 
examination report.  Prior to service, the veteran indicated 
that he was exposed to diesel mechanic tractors and truck 
engines and had chainsaw use with ear protection,  During 
active service as a Boatswain's Mate, the veteran was exposed 
to gunfire, ship engines, and aircraft noise.  Post-service, 
the veteran ran a mail sorting machine with optional ear 
protection advised.  The veteran reported that he did not 
wear any ear protection.  It was further noted that the 
veteran was a right-handed hunter who began wearing ear 
protection while hunting only in the last year or so.  Prior 
to that, he indicated that he only wore hearing protection on 
the range.  The veteran also complained of bilateral constant 
tinnitus that began 4 to 5 years ago. 

The examiner indicated that he had reviewed the veteran's 
claims file and opined that the veteran's reported tinnitus 
and left ear hearing loss were less likely as not (less than 
50% probability) caused by or a result of noise trauma during 
active military service.  Rationale for the given opinion was 
discussed in the report.  The examiner indicated that the 
reported tinnitus was noted to have a 4 to 5 year onset, 
identifying it with a 13 year post service noise exposure 
limitation.  He further indicated that the veteran's exit 
audiological identified a high frequency hearing loss only in 
the left ear at 6000 Hertz.  After service, the veteran ran a 
mail sorting machine at the post office for 12 years, 
ignoring the option to ear protection in that job site.  In 
addition, the examiner noted that use of ear protection while 
hunting has only been taken during the last year or so. 

Analysis

The veteran contends he is entitled to service connection for 
left ear hearing loss and tinnitus incurred as a result of 
noise exposure during active service.

Left Ear Hearing Loss

The veteran's duties as a Boatswain's Mate may well have 
exposed him to in-service noise exposure.  Audiological 
findings of record clearly show that the veteran has current 
left ear hearing loss disability for VA purposes, as defined 
by 38 C.F.R. § 3.385.  However, even assuming that the 
veteran had noise exposure during service, as alleged, the 
only medical opinion of record to address the etiology of the 
current left ear hearing loss weighs against the claim.  The 
February 2008 VA examiner specifically opined that the 
veteran's current left ear hearing loss is not related to 
service.  The reasons stated as the rationale for the opinion 
are that the veteran's service records do not contain an exit 
audiogram showing hearing loss for VA purposes, as defined by 
38 C.F.R. § 3.385, and the amount of post-service 
occupational and recreational noise exposure without ear 
protection reported by the veteran during the examination.  
The Board points out there is no competent opinion even 
suggesting a medical relationship between any current left 
ear hearing loss and the veteran's military service, and 
neither the veteran nor his representative has identified or 
even alluded to the existence of any such opinion.  

Tinnitus 

The veteran's service medical records reflect no complaints, 
findings, or diagnosis of tinnitus.  Objective medical 
findings of record clearly show that the veteran has 
complained of constant tinnitus.  Even assuming that the 
veteran had noise exposure during service, as alleged, the 
only medical opinions to address the etiology of current 
tinnitus weigh against the claim.  The July 2004 and the 
February 2008 VA examiners both specifically opined that the 
veteran's current tinnitus was not related to service, 
highlighting the late onset of the tinnitus many years after 
separation from service.  Furthermore, there is no medical or 
other opinion even suggesting a medical relationship between 
any current tinnitus and the veteran's military service, and 
neither the veteran nor his representative has identified or 
even alluded to the existence of any such opinion.

Both Disabilities

In addition to the opinion evidence addressed above, the 
Board notes that the first documented evidence of left ear 
hearing loss and tinnitus was more than 10 years after the 
veteran's discharge from service, and that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).

In connection with each claim, the Board has considered the 
assertions the veteran has advanced on appeal in written 
statements and in his February 2005 hearing testimony.  
However, the veteran cannot establish a service connection 
claim on the basis of his assertions, alone.  While the Board 
does not doubt the sincerity of the veteran's belief that his 
current left ear hearing loss and tinnitus are associated 
with noise exposure during military service, each of these 
claims turns on a medical matter-the relationship between 
current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, his assertions 
in this regard simply do not constitute persuasive evidence 
in support of the claims.

For the foregoing reasons, the claims for entitlement to 
service connection for left ear hearing loss and for tinnitus 
must be denied.  In arriving at the decision to deny each 
claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the in the 
absence of competent and persuasive evidence to support the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


